Exhibit 10(b)(7)(m)

FOURTH OMNIBUS AMENDMENT

This FOURTH OMNIBUS AMENDMENT, dated as of November 16, 2010 (as amended,
modified, waived, supplemented or restated from time to time, this “Fourth
Amendment”), is by and among:

(1) U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), not in its individual
capacity, but solely as Custodian (in such capacity, the “Custodian”) and as
indenture trustee (in such capacity, the “Indenture Trustee”) under the
Indenture (as defined below);

(2) CITIBANK, N.A. (“Citibank”), as a Liquidity Bank (in such capacity, the
“Liquidity Bank”) under the Note Purchase Agreement (as defined below) and as
the Note Purchaser Agent (in such capacity, the “Note Purchaser Agent”) under
the Note Purchase Agreement (as defined below);

(3) CHARTA, LLC (“Charta”), as an Investor (in such capacity, the “Investor”)
under the Note Purchase Agreement (as defined below);

(4) NEWSTAR WAREHOUSE FUNDING 2005 LLC (“NewStar LLC”), as Issuer (in such
capacity, the “Issuer”) under the Indenture and the Note Purchase Agreement and
as Purchaser (in such capacity, the “Purchaser”) under the Sale and Servicing
Agreement (as defined below);

(5) NEWSTAR FINANCIAL, INC. (“NewStar Financial”), as Seller (in such capacity,
“Seller”) and as Servicer (in such capacity, “Servicer”) under the Sale and
Servicing Agreement and the Note Purchase Agreement; and

(6) LYON FINANCIAL SERVICES, INC., d/b/a U.S. Bank Portfolio Services (“USBPS”),
as Backup Servicer (in such capacity, “Backup Servicer”) under the Sale and
Servicing Agreement.

INTRODUCTORY STATEMENT

NewStar Financial, as Seller and as Servicer, NewStar LLC, as Purchaser, and
USBPS, as Backup Servicer, are parties to the Amended and Restated Sale and
Servicing Agreement, dated as of November 19, 2008 (as amended, restated or
otherwise modified from time to time, the “Sale and Servicing Agreement”).

NewStar LLC, as Issuer, and U.S. Bank, as Indenture Trustee and as Custodian,
are parties to the Amended and Restated Indenture, dated as of November 19, 2008
(as amended, restated or otherwise modified from time to time, the “Indenture”).

NewStar LLC, as Issuer, NewStar Financial, as Seller and Servicer, the Liquidity
Banks party thereto, the Investors party thereto and Citibank (as successor to
Citicorp North America, Inc., the initial Note Purchaser Agent), as Note
Purchaser Agent are parties to the Note Purchase Agreement, dated as of
November 19, 2008 (as amended, restated or otherwise modified from time to time,
the “Note Purchase Agreement” and, together with the Sale and Servicing
Agreement and the Indenture, the “Transaction Documents”). Appendix A (Usage and
Definitions) to each of the Transaction Documents, as amended from time to time,
is referred to as the “Appendix A.”



--------------------------------------------------------------------------------

The parties wish to amend the Sale and Servicing Agreement and the Appendix A,
effective as of the Fourth Amendment Effective Date on the terms and conditions
set forth herein.

Accordingly, the parties hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, all defined terms that
are defined in the Sale and Servicing Agreement (as amended by this Fourth
Amendment) or, if not therein defined, in the Note Purchase Agreement or, if not
therein defined, in the Indenture (including, in each case, the Appendix A to
each such agreement, as amended by this Fourth Amendment), shall have the same
meanings when used herein.

Section 2. Amendment to Appendix A.

(a) The following term is hereby added to Appendix A in the correct alphabetical
order:

“Fourth Amendment Effective Date” means November 16, 2010.

Section 3. Amendments to Sale and Servicing Agreement.

Effective as of the Fourth Amendment Effective Date, the Sale and Servicing
Agreement is hereby amended as followings:

(a) Section 2.7(a) of the Sale and Servicing Agreement is hereby amended by
deleting the clause “the date that is 364 days following the Second Amendment
Effective Date” appearing in clause (ii) thereof and substituting therefor the
phrase “the date that is 7 days following the Fourth Amendment Effective Date or
such earlier date on which the Note Purchaser Agent provides written notice to
the Purchaser and the Servicer that the Revolving Period has terminated”.

(b) Section 4.6(a) of the Sale and Servicing Agreement is hereby amended by
adding the word “and” immediately before the phrase “so long as” appearing in
the first sentence of such Section 4.6(a).

Section 4. Representations and Warranties of NewStar LLC and NewStar Financial.

Each of NewStar LLC and NewStar Financial represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
to the Note Purchaser Agent, the Note Purchasers, the Indenture Trustee, the
Issuing Bank, the Custodian and the Backup Servicer that:

(a) it has the corporate or limited liability company power and authority to
execute, deliver and carry out the terms and provisions of this Fourth Amendment
and has taken or caused to be taken all necessary corporate or limited liability
company action to authorize the execution, delivery and performance of this
Fourth Amendment;

 

2



--------------------------------------------------------------------------------

(b) no consent of any person and no action of, or filing with any governmental
or public body or authority is required to authorize, or is otherwise required
in connection with the execution, delivery and performance of this Fourth
Amendment which has not been obtained;

(c) this Fourth Amendment been duly executed and delivered by a duly authorized
officer on behalf of such party, and constitutes a legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, subject to bankruptcy, reorganization, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally and the
exercise of judicial discretion in accordance with general principles of equity;
and

(d) the execution, delivery and performance of this Fourth Amendment will not
violate any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under any contractual obligation of such party.

Section 5. Conditions to Effectiveness.

This Fourth Amendment shall become effective as of November 16, 2010 when the
Note Purchaser Agent shall have received fully executed counterparts of this
Fourth Amendment.

Each of the Issuer, the Seller, Citibank and Charta hereby authorizes, consents
and directs the Indenture Trustee to execute this Fourth Amendment.

Section 6. Confirmation and Acknowledgement of the Obligations.

As of the Fourth Amendment Effective Date, NewStar LLC hereby (i) confirms and
acknowledges to the Note Purchaser Agent and the Note Purchasers that it is
validly and justly indebted to the Note Purchaser Agent, any other Noteholders,
the Note Purchasers and any other Persons party to the Basic Documents, as
applicable, for the payment of all obligations due under the Basic Documents
without offset, defense, cause of action or counterclaim of any kind or nature
whatsoever and (ii) reaffirms and admits the validity and enforceability of the
Indenture, the Notes and the other Basic Documents. NewStar Financial hereby
confirms and acknowledges its obligations under the Basic Documents and confirms
that they will remain in effect following the execution and delivery of this
Fourth Amendment.

Section 7. Ratification of Basic Documents.

(a) This Fourth Amendment shall be limited precisely as written and shall not be
deemed (i) to be a consent granted pursuant to, or a waiver or modification of,
any other term or condition of the Notes or the Basic Documents, or a waiver of
any Event of Default or Servicer Event of Default under the Notes, the Indenture
or the other Basic Documents,

 

3



--------------------------------------------------------------------------------

whether or not known to the Note Purchaser Agent, any other Noteholder, the Note
Purchasers or the Indenture Trustee or (ii) to prejudice any other right or
rights which the Note Purchaser Agent, any other Noteholder, the Note
Purchasers, the Indenture Trustee or the Backup Servicer may now have or have in
the future under or in connection with the Notes or the Basic Documents or any
of the instruments or agreements referred to therein. Except to the extent
hereby modified, the Notes and each of the Basic Documents shall continue in
full force and effect in accordance with the provisions thereof on the date
hereof and the Notes and the Basic Documents as heretofore amended or modified
and as modified by this Fourth Amendment are hereby ratified and affirmed. After
this Fourth Amendment becomes effective, all references to the Sale and
Servicing Agreement and Appendix A, “hereof,” “herein,” or words of similar
effect referring to the Sale and Servicing Agreement or Appendix A shall be
deemed to mean the Sale and Servicing Agreement or Appendix A as amended hereby.

(b) (i) The Note Purchaser Agent, the Indenture Trustee, the Backup Servicer and
the Secured Parties reserve all of their legal rights and remedies in respect of
any Potential Event of Default, Potential Servicer Event of Default, Servicer
Event of Default or Event of Default under the Notes, any of the Basic Documents
or otherwise and all rights and remedies with respect to the Collateral, (ii) no
failure on the part of the Note Purchaser Agent, the Indenture Trustee, the
Backup Servicer or any Secured Party to exercise, and no delay in exercising,
any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy by any such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy, and (iii) nothing contained herein shall be deemed to
relieve NewStar LLC and NewStar Financial from any of their respective
responsibilities and obligations under the Basic Documents or any other document
related thereto.

Section 8. GOVERNING LAW; JURISDICTION.

THIS FOURTH AMENDMENT, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.

Section 9. Severability.

If any provisions of this Fourth Amendment shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
enforceability without in any manner affecting the validity or enforceability of
such provision in any other jurisdiction or the remaining provisions of this
Fourth Amendment in any jurisdiction.

 

4



--------------------------------------------------------------------------------

Section 10. Counterparts.

This Fourth Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery of an executed counterpart of a signature page by
telecopier or other electronic transmission shall be effective as delivery of a
manually executed counterpart.

[The remainder of this page is intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fourth Amendment has been duly executed as of the day
and year first above written.

 

U.S. BANK NATIONAL ASSOCIATION, as Custodian and as Indenture Trustee By:   /s/
KYLE HARCOURT  

Name: Kyle Harcourt

Title: Vice President



--------------------------------------------------------------------------------

CHARTA, LLC, as an Investor

By: Citibank, N.A.,

as Attorney-in-Fact

By:   /s/ TODD D. FRITCHMAN  

Name: Todd D. Fritchman

Title: Vice President

 

CITIBANK, N.A., as a Liquidity Bank By:   /s/ TODD D. FRITCHMAN  

Name: Todd D. Fritchman

Title: Vice President

 

CITIBANK, N.A., as Note Purchaser Agent By:   /s/ TODD D. FRITCHMAN  

Name: Todd D. Fritchman

Title: Vice President



--------------------------------------------------------------------------------

NEWSTAR WAREHOUSE FUNDING 2005 LLC, as Purchaser and as Issuer

By: NEWSTAR FINANCIAL, INC., its

designated manager

By:   /s/ JOHN J. FRISHKOPF  

Name: John J. Frishkopf

Title: Treasurer



--------------------------------------------------------------------------------

NEWSTAR FINANCIAL, INC., as Seller and as Servicer By:   /s/ JOHN J. FRISHKOPF  

Name: John J. Frishkopf

Title: Treasurer



--------------------------------------------------------------------------------

LYON FINANCIAL SERVICES, INC. dba U.S. Bank Portfolio Services, as Backup
Servicer By:   /s/ BRAD W. WEELMAN  

Name: Brad W. Weelman

Title: Senior Vice President